Court ef Appeals No. 04-15-00219-CV
                             Trial Court No. 2UI4-CV-0393




                                              INTHE                            ">"'£/;[ I
                                FOURTH COURT OF APPEALS


                                    SAN ANTONIO, TEXAS



                                          DAVID GOAD
                                                        Appellant,
                                                   v.




                                       .1 A MIT.
                                                        Appcllc.




                      REQl ESTTO PROCEED IN FORMA PAVPERIS



!() [HI- HONORABI I       FOURTH COUR1 OF APPEALS:


        David Goad (Goad). Appellant in this proceeding, files this Rl QilSI 1O PRCX 111)


!\ FORMA PAUPER/S Tor ihe following reason:


        1. (load inoiinncd iIk- trial coitri in proceed /// Forma Paupvris in late 2014. On


December I 7. 2014. Judge Jones [bund (load indigent and issued Exhibit "A", incorporated

herein h> reference ;i> ;ill nther (ifam i exhibit's. Wilhoui success, Goad later motioned the coun


l-l limes) to sign Lin order allowing < load in proceed /// Forma Paupcrh.

       2. At n heuriuL; on I ehruan IS. 2(11 5. Goad again requested Judge Robin D\v\er (took


n\ er llie ease after Judge I inda Jones left ihe bench) sign an order allow ing (load to proceed In


Formu I'auperis. ll was clear to I load before the February hearing that this issue was going to a
higher court. Judge Dwyer stated thai the order Judge Jones had signed had the same meaning


and he was not going to sign any other order since he was not a part of the firs! hearing.

                                            REQUEST

       3. David Goad, asks the Honorable Court Lo allow him to continue //; Forma Pauperis.




                                                      Respectfully submitted.




                                                      David Goad. Appellant Pro Se
                                                      1154 Rivertree Drive
                                                      New Braunfels. Texas 78130
                                                      830-515-2052




                                  Certificate ol'Service


     [ certify thai a true copy of this REQUEST TO PROCEED IN FORMA PAUPERJS
was served in accordance with rule 9.5 of the Texas Rules ol'Appellate Procedure on each part)'
on March 23. 2015 as follows:


        Jeremy R. Sloan. Esq.
        16500 San Pedro.. Suite 410
       San Antonio. Texas 78232
       U.S. Mail




                                                      David Goad
                                   JUDGE LINDA Z.JONES
                                        W)l!NTY COURT AT LAW


                                              Karen K. Nelson
                                         COURT COORDINATOR


                                    Gimdalupe County Justice Center
                                    2! 1 \V   Court Street, Suite S330
                                          Suguin, lc\as 1$ 155
                                   830-303-8869 ' Fax 830-303-5325




                                     Cause No. (No Cause U) 30/^- C\/~O3?3
DAVID GOAD
(Plaimifl")                                            §                 IN THE COUNTY COURT

VS.                                                    §                                  AT LAW


JAMIE OSBORN                                                        GUADALUPE COUNTY, TEXAS
(Defendant)


                                               ORDER

          On December 17, 2014 ihe Court had a hearing on Applicants Statement of Inability to
Post an Appeal Bond. All panics were present. After hearing arguments of the panics, ihe Conn
hereby grants Applicant David Goad's inability to Fust an Appeal Bond imd ORDERS ihe
appeal to be tiled in the County Court at Law without payment of Appeal Bond or any fees as
related to such appeal and the Court directs the Justice Court to transmit to the Clerk of the
Count;1 Court at Law all the transcripts, records and papers of the case as provided by these
rtiies.




          SIGNED AND ENTERED this (he 17th day of




                                                           .ITJDGE PRESIDING



Cc:

Mr. David Goad
Mr. Jeremy Sloan